Citation Nr: 0940752	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-09 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include a somatization disorder.

2.  Entitlement to service connection for depression, to 
include as secondary to CFS.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 
1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2002 and December 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which denied 
the benefits sought on appeal.  The Veteran appealed those 
decisions to the Board, and the case was referred to the 
Board for appellate review.

A hearing was held in July 2004 in Washington, D.C., before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  The Veteran was also 
afforded a RO hearing in July 2003.  A transcript of that 
testimony is also of record.

In a December 2004 decision, the Board denied the Veteran's 
claims for service connection for CFS and depression.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a July 
2007 Order, the Court vacated the December 2004 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

Later, in December 2008, the Board remanded the claims so 
that further development of the evidence, consistent with the 
Joint Motion, could be conducted.  The RO again denied the 
claims.  See April 2009 Supplemental Statement of the Case 
(SSOC).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, the Court ordered compliance with the July 2007 
Joint Motion.  The parties agreed that the Board [as part of 
its December 2004 decision] "committed administrative error 
in relying on an inadequate [July 2002] examination in 
support of its decision."  See page two of Joint Motion.  
The Joint Motion also observed that the VA examiner in July 
2002 did "not seem to have considered the private 
physicians' opinions."  Id.  The Joint motion found that 
"further development is required because the medical 
evidence of record does not contain sufficient information to 
address whether the veteran has CFS or a somatization 
disorder that is the result of her active service."  See 
Joint Motion at page five.  

As noted in the Joint Motion, the evidence of record shows 
that during her brief military service the Veteran was seen 
for complaints of both physical and psychiatric-based 
symptoms.  See page two of Joint Motion.  It was further 
observed that the Veteran was first, by a private physician 
[Dr. T.], diagnosed with CFS in 1991.  Concerning the 
presence of a diagnosis of CFS dating back to at least 1991, 
the Joint Motion pointed out that the examiner who conducted 
the July 2002 examination did not adequately review certain 
private medicals, to include those from Dr. T. and Dr. W.  
See page five of Joint Motion.

Pursuant to the Board's December 2008 remand, a VA 
examination was to be conducted in order to ascertain whether 
it was at least as likely as not that the Veteran has a 
current diagnosis of CFS, to include somatization disorder, 
and depression that is causally or etiologically related to 
the Veteran's active service.  

VA examinations were thereafter conducted in March 2009.  
Review of the CFS examination report shows that the examiner, 
while commenting that he had reviewed the Veteran's claims 
folder, added that he did not review included private medical 
records.  To this, it is noted that the VA examiner reported 
that the Veteran's CFS had a 1993 date of onset.  This 
appears to be contrary to the medical evidence on file.  
While supplying a diagnosis of CFS, the examiner added that 
he was unable, without resorting to mere speculation, to 
render an opinion as to whether or not the CFS was causally 
or etiologically related to the Veteran's active service.  

Review of a VA mental disorders examination report, also 
conducted in March 2009, shows that the examiner, after 
examining the Veteran and reporting the Veteran's 
comprehensive medical history, provided a diagnosis of 
depressive disorder, not otherwise specified.  Apparently 
based solely on history provided by the Veteran (which 
included a pre-service history of sexual abuse), and 
seemingly not supported by the included medical evidence, the 
examiner commented that the Veteran's history of depression 
predated her military service.  The examiner opined that the 
etiology of the Veteran's psychiatric symptoms were felt to 
be caused by her childhood sexual abuse and not her military 
service.  The examiner added that the neither the Veteran's 
CFS nor somatization disorder was caused by her military 
service.  The examiner also opined that the CFS was at least 
as likely as not secondary to the Veteran's depressive 
symptoms as well as to the potential sedating side effects of 
certain prescribed medications.  

The Board is of the opinion, concerning the VA CFS 
examination conducted in March 2009, that the examiner did 
not discuss the positive evidence in support of the Veteran's 
claim.  This includes the private medical evidence on file, 
which dates the Veteran's CFS to 1991.  As noted, the 
examiner specifically indicated that he did not review the 
private medical evidence on file.  To this, the Board's 
December 2008 remand instructed the examiner to "review all 
pertinent records associated with the claims file."  This 
clearly did not occur.  Unfortunately, the Board finds that 
the requested action was not sufficiently completed.  
Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board further believes that the two March 2009 VA 
examinations are inadequate and would not withstand judicial 
scrutiny based on the Court's pronouncements in Miller v. 
West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. 
App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Hence, it is the determination of the Board that the 
Veteran should once again be examined and  more complete 
opinions be obtained.  As such, the matters on appeal should 
again be considered in conjunction with the new VA 
examinations to be conducted.  

The Board does parenthetically observe that following the VA 
examinations conducted in March 2009 the Veteran supplied VA 
with a medical report dated in September 2009.  This private 
report shows that following his review of much of the 
evidence, though not including VA examination findings, the 
reviewing physician opined that the Veteran suffered from CFS 
which developed during her military service.  He added that 
the Veteran did not qualify for a diagnosis of somatoform 
disorder.  In the course of all further VA examination to 
here follow, such examiners should be mindful and cognizant 
of this September 2009 private medical report, as well as all 
other private medical evidence gathered in the course of the 
Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claim 
folders to the VA examiner who conducted 
the VA CFS examination in March 2009.  
After reviewing the claim folders, to 
include the March 2009 VA CFS examination 
report findings, as well as all the 
private medical records on file, including 
the recently obtained September 2009 
private medical report, by means of an 
addendum report, the physician must 
address the following:

Is it at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's CFS is causally or 
etiologically related to her period of 
active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten addendum report.

2.  In the event that the physician who 
conducted the March 2009 VA CFS 
examination is unavailable, the RO should 
schedule the Veteran for a VA CFS 
examination to determine the nature and 
etiology of CFS, if diagnosed.  The 
examiner should opine as to whether it is 
at least as likely as not that the Veteran 
has current CFS that is causally or 
etiologically related to the Veteran's 
active service.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records - both VA and private 
(including the recently obtained September 
2009 private medical report) -- associated 
with the claims file.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The RO should forward the claim 
folders to the VA examiner who conducted 
the VA mental disorders examination in 
March 2009.  After reviewing the claim 
folders, to include the March 2009 VA 
mental disorders examination report 
findings, as well as all the private 
medical records on file, including the 
recently obtained September 2009 private 
medical report, by means of an addendum 
report, the physician must address the 
following:

a.  Is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the Veteran's diagnosed depressive 
disorder and/or somatization disorder was 
either caused or aggravated by her 
military service.  

b.  Is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the Veteran's diagnosed depressive 
disorder and/or somatization disorder was 
either caused or aggravated by her CFS.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten addendum report.

4.  In the event that the physician who 
conducted the March 2009 VA mental 
disorders examination is unavailable, the 
RO should schedule the Veteran for a VA 
mental disorders examination to determine 
the nature and etiology of any diagnosed 
depression and/or somatization disorder.  
The examiner should opine as to whether it 
is at least as likely as not that the 
Veteran has a depressive disorder and/or 
somatization disorder that is causally or 
etiologically related to her active 
service.  The examiner should also opine 
as to whether it is at least as likely as 
not that the Veteran has a depressive 
disorder and/or a somatization disorder 
which as caused or aggravated by her CFS.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records - both VA and private -- 
associated with the claims file.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  The Veteran is hereby notified that it 
is her responsibility to report for the a 
VA examination (if ordered) and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this request for development to the extent 
possible.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action should be 
taken.  Stegall.

7.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the Veteran 
with updated notice of what evidence has 
been received and not received by VA as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

8.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of any 
additional evidence.  If any benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
SSOC and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


